DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 11/22/2021, in which claim 367 was cancelled, and claims 365 and 366 were amended.  Claims 365, 366, 422, 426, 459 and 460 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and the species of (A) recombinant adeno-associated vector encoding a Cas protein, and (B) CEP290 IVS26+1655A>G as in Table 2 without traverse in the reply filed on 4/13/2020.
Claims 365, 366, 422, 426, 459 and 460 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/162,720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to provide support for “a Cas expression cassette comprising: i) a nucleotide sequence encoding a Cas protein, and ii) a first guide RNA target site, wherein the first guide RNA or the second guide RNA is capable of hybridizing to the first guide RNA target site…wherein the Cas protein is capable of cleaving the Cas expression cassette at the first guide RNA target site to thereby reduce expression of the Cas protein, as compared to expression of the Cas protein prior to cleavage of the Cas expression cassette.”  The provisional application does not disclose a Cas9 expression cassette for self-limited expression as presently claimed.  Furthermore, the provisional application does not disclose a CMV promoter shown in the sequence of SEQ ID NO: 56.  
Claims 365, 366, 422, 426, 459 and 460 have an effective filing date of 4/15/2016, which is the filing date of PCT/US2016/027987.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 365, 366, 422, 426, 459 and 460 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was made in the Office action mailed 5/26/2021 and has been rewritten to address the amendment to the claims filed 11/22/2021.
	Claim 365 is vague and indefinite in that the metes and bounds of the phrase “a single minimal promoter fragment derived from a CMV promoter and shown in the nucleic acid sequence of SEQ ID NO: 56” are unclear.  The term "minimal" in claim 365 is a relative term which renders the claim indefinite.  The term "minimal" or “minimal CMV promoter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At page 136, the specification indicates that the underlined portion of SEQ ID NO: 56 is the minCMV promoter.  This sequence is 180 nucleotides in length.  The term “minimal CMV promoter” is not an art-accepted term for a particular CMV promoter sequence.  The prior art uses the term to refer to CMV promoters of varying lengths.  For example, Wong et al (WO 2012/099540 A1) teach that the minimal CMV promoter spans 1101 to 1223, which is 123 nucleotides in length (e.g., paragraph bridging pages 3-4).  In contrast, Shibata et al (Gene Therapy, Vol. 7, pages 493-498, 2000) teach a minimal CMV promoter of -53 to +7 of a previously disclosed CMV promoter sequence, which is 60 nucleotides in length (e.g., page 495, right column, 1st paragraph; page 497, paragraph bridging columns).  The claim encompasses any subsequence “shown in the nucleic acid sequence of SEQ ID NO: 56” and is not limited to 
Claims 422, 426 and 459 depend from claim 365 and are rejected for the same reason applied to claim 365.
	Claim 366 is vague and indefinite in that the metes and bounds of the phrase “a single minimal promoter fragment derived from a CMV promoter and shown in the nucleic acid sequence of SEQ ID NO: 56” are unclear.  The term "minimal" in claim 365 is a relative term which renders the claim indefinite.  The term "minimal" or “minimal CMV promoter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At page 136, the specification indicates that the underlined portion of SEQ ID NO: 56 is the minCMV promoter.  This sequence is 180 nucleotides in length.  The term “minimal CMV promoter” is not an art-accepted term for a particular CMV promoter sequence.  The prior art uses the term to refer to CMV promoters of varying lengths.  For example, Wong et al (WO 2012/099540 A1) teach that the minimal CMV promoter spans 1101 to 1223, which is 123 nucleotides in length (e.g., paragraph bridging pages 3-4).  In contrast, Shibata et al (Gene Therapy, Vol. 7, pages 493-498, 2000) teach a minimal CMV promoter of -53 to +7 of a previously disclosed CMV promoter sequence, which is 60 nucleotides in length (e.g., page 495, right column, 1st paragraph; page 497, paragraph bridging columns).  The claim encompasses 
	Claim 460 depends from claim 366 and is rejected for the same reason applied to claim 366.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 365, 366, 422, 426, 459 and 460 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection.

	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification generally envisions a minimal promoter fragment derived from the CMV  promoter (e.g., paragraphs [0017], [0036], [0060], [0073], [0087], [0107] and [0221]).  The specification describes the underlined sequence of SEQ ID NO: 56 as a min CMV promoter (e.g., page 136).  The underlined sequence is nucleotides 34-216 of SEQ ID NO: 56.  The specification does not describe promoter fragments derived from nucleotides 1-33 and/or nucleotides 217-321 of SEQ ID NO: 56.
	The function of nucleotides 1-33 and 217-321 of SEQ ID NO: 56 is not specifically described in the instant disclosure.  Nucleotides 217-321 of SEQ ID NO: 56 appear to encode a fragment of Cas9 protein.  See the alignment in Appendix II.  Thus, one would not expect these sequences to function as a promoter. 
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of promoter fragments from nucleotides 1-33 and 217-321 of SEQ ID NO: 56.  The prior art is silent on the promoter function of these sequences.

	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 365, 366, 422, 426, 459 and 460.

Response to Arguments - 35 USC § 112
The rejection of claim 367 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 11/22/2021.
With respect to the rejection of claims 365, 366, 422, 426, 459 and 460 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
The response asserts that the amendment to define the promoter as being a minimal CMV promoter from the nucleic acid of SEQ ID NO: 56 overcomes the rejection.
This argument is not found persuasive, because the claims are not limited to one specific minimal CMV promoter shown in SEQ ID NO: 56.  The claim encompasses any subsequence “shown in the nucleic acid sequence of SEQ ID NO: 56” and is not limited to the minimal CMV promoter of nucleotides 34-216 of SEQ ID NO: 56.  Accordingly, one would know whether any 
Thus, the rejection is maintained.
The rejection of claim 367 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 11/22/2021.
The rejection of claim 367 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 11/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 365, 366, 422, 426, 459 and 460 are rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (US Patent No. 9,938,521 B2; see the entire reference) in view of Jantz et al (US Patent Application Publication No. 2018/0171357 A1, effective filing date of June 19, 2015; see the entire reference), and Senís et al (Biotechnology Journal, Vol. 9, pages 1402-1412, and pages 1/26-26/26 of Supporting Information, September 4, 2014; see the entire reference).  This is a new rejection, necessitated by the amendment filed 11/22/2021.
The preamble of the claims merely recites the intended use of the claimed structure, and the body of the claims do not depend upon the preamble for completeness.  The body of the claims stand alone.
Regarding claims 365-367, Maeder et al teach a recombinant adeno-associated virus (rAAV) comprising (1) nucleic acid sequence encoding a CEP290-64 guide RNA and a CEP290-323 guide RNA; and (2) a Cas expression cassette, wherein the Cas expression cassette comprises: i) a nucleotide sequence encoding SaCas9 protein operably linked to a CMV promoter (e.g., column 36, lines 37-49; Example 7; Table 23; Fig. 17). The encoded CEP290-323 guide RNA targets the + strand of the CEP290 gene upstream of the mutation (e.g., Table 8A at column 139).  The encoded CEP290-64 guide RNA targets the – strand of the CEP290 gene downstream of the LCA10 mutation c.2991+1655A to G (e.g., column 2, lines 18-31; paragraph bridging columns 137-138; Table 8A at column 141).    Thus, the guide RNAs of Maeder et al are capable of hybridizing to opposite strands of sequence flanking the CEP290 c.2991+1655A to G mutation.  Further, Maeder et al teach that a target domain for a governing gRNA can be disposed between a control region and a transcribed region, such that the nucleic CEP290 gene to give rise to the loss of the cryptic splice site resulting from the mutation (e.g., column 3, lines 47-60; column 78, lines 39-48).
Regarding claims 422 and 426, Maeder et al teach that the nucleic acid molecules may be present in the same or different recombinant adeno-associated virus (AAV) vectors (e.g., column 18, line 41 to column 19, line 29; column 27, line 22 to column 28, lines 16-27; column 36, lines 37-49; Example 7; Table 23; Fig. 17).  
Regarding claims 459 and 460, Maeder et al teach the composition where the target position is c.2991+1655A to G in the CEP290 gene (e.g., column 2, lines 27-67; column 36, lines 37-49; Example 7; Table 23; Fig. 17).  
Maeder et al do not teach the composition where the target site for the governing gRNA is the same as the target site of the first or second gRNA.  Maeder et al do not teach the CMV promoter is a fragment shown in the nucleic acid sequence of instant SEQ ID NO: 56.
Jantz et al teach self-limiting viral vectors, such as a rAAV vector, that will not persist in a cell after cleavage of the DNA by an endonuclease (e.g., paragraph [0209]).  Jantz et al teach that rAAV is a preferred vector for delivery of genome editing endonucleases to cells and tissue, but its long persistence time in cells presents a problem, which can be solved by including a recognition sequence for the endonuclease in the vector (e.g., paragraph [0209]).  Jantz et al teach an endonuclease recognition site disposed between a promoter and the nucleic acid sequence encoding the endonuclease (e.g., Fig. 1D).  Jantz et al teach that the recognition 
Senís et al teach a versatile set of plasmids and vectors derived from adeno-associated virus (AAV) that allow robust and specific delivery of the two essential CRISPR components, which are Cas9 and guide RNA (gRNA) (e.g., Abstract).  Senís et al teach that the constructs allow the rapid exchange of promoters driving Cas9 expression (e.g., Abstract).  Senís et al teach the creation of a minimal AAV/Cas9 expression construct to reduce the size of the components in the vector, specifically by using a minimal CMV promoter and a minimal polyadenylation signal (e.g., page 1407, right column, 2nd full paragraph).  Senís et al tested CMV promoters ranging in length from 180 to 421 bp and found that even the smallest variant, referred to as miCMV or promoter #10, was capable of supporting Cas9 expression sufficient for gene editing (e.g., page 1407, section 3.3; Supporting Information at supplementary Fig. 10).  The sequence of the 180 bp miCMV promoter is shown in supplementary Fig. 10.  This sequence is 100% identical to a fragment of instant SEQ ID NO: 56, specifically nucleotides 34-213 of SEQ ID NO: 56.  See the attached alignment in Appendix III.  Senís et al teach that the miCMV promoter allows for the creation of a single AAV expressing both Cas9 and gRNA, while allowing for potent gene editing (E.g., page 1409, section 3.4; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maeder et al to substitute the target site for a governing guide RNA with a target site for a guide RNA capable of hybridizing to a target site flanking the c.2991+1655A to G in the CEP290 gene as taught by Maeder et al.  Both Maeder et al and Jantz et al teach it is within the skill of the art to position a recognition site for an endonuclease between a promoter and an endonuclease coding sequence in an AAV vector.  
One would have made such a modification to solve the problem of longer persistence time of the AAV vector encoding the endonuclease in cells as taught by Jantz et al, while reducing the number of components in the system taught by Maeder et al.  Furthermore, one would have been motivated to use the miCMV promoter of Senís et al to reduce the size of the sequence to be packaged by the AAV while allowing for potent gene editing.

Response to Arguments - 35 USC § 103
The rejection of claim 367 under 35 U.S.C. 103 as being unpatentable over Maeder et al in view of Jantz et al is moot in view of Applicant’s cancellation of the claim in the reply filed 11/22/2021.

With respect to the rejection of claims 365, 366, 422, 426, 459 and 460 under 35 U.S.C. 103 as being unpatentable over Maeder et al in view of Jantz et al, and Senís et al, Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
The response asserts that there was no motivation to combine the teachings of Maeder and Jantz.
This argument is not found persuasive.  One would have made such a modification to solve the problem of longer persistence time of the AAV vector encoding the endonuclease in cells as taught by Jantz et al, while reducing the number of components in the system taught by Maeder et al.
The response asserts that the references lack any exemplification of a composition comprising the specific combination of features recited in the claims.  The response asserts that even though Maeder discloses a target domain for a governing gRNA disposed in the control or coding region of a Cas9 molecule, Meader does not enable a self-limited vector as claimed.  The response asserts that Jantz also fails to exemplify a composition recited in the claims.  The response asserts that a working example is necessary, because one would not have been able to predict whether the claimed composition would efficiently restrict Cas9 expression while also allowing for enough Cas9 activity to effectively induce targeted genomic deletion in a CEP290 gene.  The response asserts it would have required an undue experimentation to arrive at the claimed composition in view of the cited references.

While not wishing to be bound by theory, it is believed that a governing gRNA molecule complexes with a Cas9 molecule and results in Cas9 mediated inactivation of the targeted nucleic acid, e.g., by cleavage or by binding to the nucleic acid, and results in cessation or reduction of the production of a CRISPR/Cas system component. In an embodiment, the Cas9 molecule forms two complexes: a complex comprising a Cas9 molecule with a target gene gRNA, which complex will alter the CEP290 gene; and a complex comprising a Cas9 molecule with a governing gRNA molecule, which complex will act to prevent further production of a CRISPR/Cas system component, e.g., a Cas9 molecule or a target gene gRNA molecule.

Thus, Maeder et al teach that inactivation of Cas9 expression by cleavage allows for editing of the CEP290 gene.
	The response asserts that neither Maeder nor Jantz provide any guidance to one skilled in the art to use a minimal CMV promoter that drives sufficient expression of Cas9.
This argument is not found persuasive.  This deficiency is met by the teachings of Senís et al as explained in the new rejection set forth above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ostedgaard et al. US Patent No. 7,407,801 B2. Truncated CMV Promoters and Vectors Containing Same
Ostedgaard et al teach nucleic acid molecules comprising truncated forms of the human cytomegalovirus (CMV) immediate-early enhancer-promoter operably linked to transgenes of interest, vectors comprising the nucleic acid molecules, and host cells transformed by the vectors (e.g., Abstract).  Ostedgaard et alt each that the longest components contained within an AAV .  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699